Citation Nr: 1824530	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-41 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction is currently retained by the RO in Oakland, California.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within one year of service.  Hearing loss disability is not attributable to service.

2.  Tinnitus was manifest in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in service or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.  §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.3037, 3.309,  3.385 (2017).  

2.  Tinnitus was incurred in wartime service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The duty to notify was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Veteran in his October 2012 claim.

The duty to assist the Veteran has also been satisfied in this case.  The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the report of the VA examination in August 2013.  The Veteran has not identified any additional available, outstanding records.  As such, VA has satisfied its duty to assist with the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).   

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The undersigned further held the record open for 90 days to allow the Veteran and his representative to submit additional evidence in support of the claims.  The actions of the VLJ comply with 38 C.F.R. § 3.103 (2017). 

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity is not adequately supported, then a showing of chronicity after discharge is required to support the claim."  38 C.F.R. § 3.303(b)

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disease, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus disabilities are the result of in-service noise exposure, including in training, live fire exercises, and training around artillery.  In his VA Form 9 and at the October 2017 Board hearing, the Veteran reported that his ears would constantly ring during training maneuvers and for days following the exercises.    

Service treatment records contain an enlistment audiogram dated August 9, 1965 which revealed normal hearing sensitivity at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 Hz bilaterally.  At separation, an audiogram dated June 20, 1968 also reported normal hearing sensitivity at 500 Hz, 1000 Hz, 2000 Hz and 4000 Hz bilaterally.  Service treatment records further show that the Veteran denied a history of ear trouble or hearing loss at separation.

Post-service, the medical evidence of record contains a private audiological examination dated January 2010.  The Veteran was diagnosed with severe mixed hearing loss in the left ear and very mild mixed hearing loss in the right ear.  A subsequent evaluation in May 2012 similarly noted that the Veteran's hearing was better in the right ear compared to the left.  The report further indicated that the Veteran had intermittent tinnitus in the right ear.  

The Veteran was afforded a VA audiological examination in August 2013.  The Veteran's decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 40 with a 35 dB loss at 1000 Hz, a 65 dB loss at 2000 Hz, a 105 dB loss at 3000 Hz, and a 105 dB loss at 4000 Hz.  The average decibel loss was recorded as 78 in the left ear.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 20 with a 25 dB loss at 1000 Hz, a 50 dB loss at 2000 Hz, a 85 dB loss at 3000 Hz, and a 95 dB loss at 4000 Hz. The average decibel loss was recorded as 64 in the right ear.  Maryland CNC speech audiometry revealed speech recognition ability of 90 percent in the right ear and 52 percent in the left ear.  

The August 2013 VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The VA examiner noted the Veteran's military occupational specialty (MOS) as an artillery surveyor and the Veteran's reports of significant noise exposure in training, live fire exercises, and training around artillery.  The VA examiner noted no significant decrease in hearing (15 dB or more) was noted between 1965 and 1968.  It was further noted that post-service, the Veteran worked as an accountant and had denied participating in hobbies where excessive noise was present.  The examination report indicated that the Veteran first began to experience hearing loss in the left ear 35 years prior and in the right ear three to four years prior.  The Veteran reported a sudden onset of tinnitus and popping in the left ear and became aware of a decrease in hearing in the left ear.  Regarding the right ear, the Veteran reported sudden tinnitus three to four years ago, and stated that the hearing loss was present prior to the onset of tinnitus.  The VA examiner further referenced the normal enlistment audiogram in August 1965 and separation audiogram in June 1968.  Given the Veteran's normal hearing at enlistment and separation, the reported sudden onset of symptoms, and current diagnosis of mixed hearing loss, the VA examiner opined that the Veteran's claimed hearing loss is less likely than not the result of in-service noise exposure.  

Regarding tinnitus, the Veteran reported to the August 2013 VA examiner that he began to experience sudden "buzzing" tinnitus and popping in the left ear 35 years ago.  He further reported that tinnitus now occurs intermittently and is most noticeable during quiet times.  The Veteran stated that the onset of tinnitus symptoms in his right ear occurred three to four years go and also occurs intermittently and is most noticeable during quiet times.  The Veteran reported that the tinnitus in the right and left ears are at different pitches and typically do not occur at the same time.  The VA examiner opined that it is less likely than not that the Veteran's tinnitus is the result of in-service noise exposure.  

In a private audiologic report dated November 2013, the Veteran endorsed a possible decrease in hearing sensitivity bilaterally, constant bilateral tinnitus, and a history of military-related noise exposure.  Maryland CNC speech audiometry testing yielded a speech recognition ability of 76 percent in the right ear and 40 percent in the left ear.  The examining clinician noted the Veteran's reports of noise exposure in-service.  The clinician reported that puretone threshold testing revealed a mild to profound sensorineural hearing loss in the right ear and a moderate to profound sensorineural hearing loss in the left ear.  The examining clinician opined that if the Veteran had been exposed to moderate to high levels of noise while in military service, it is entirely reasonable that the exit audiograms may still be normal, as hearing can diminish with time due to damage to hair cells.  The clinician opined that "it can be argued" that the Veteran's hearing loss was due to military service.  Based upon the Veteran's case history and diagnostic testing, the clinician opined that the Veteran has hearing loss of a degree and pattern commonly associated with intense noise exposure, and that it is more likely than not that the hearing loss and tinnitus he experiences are due to his military-related intense noise exposure.  

Bilateral Hearing Loss Disability

The record reflects the Veteran has sensorineural hearing loss in the right ear and mixed hearing loss in the left ear as established by private audiologists and the August 2013 VA examiner.  Thus, the pertinent inquiry is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure in service.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the August 2013 VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audiological examination.  The examiner concluded that it was less likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service, and the absence of any threshold shift during service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability is related to service.

The Board has considered the opinions expressed in the November 2013 private audiologist's report.  The sole rationale for the opinion, however, appears to have been that the Veteran was exposed to noise in service as an artillery surveyor.  The Board notes that the opinion is of a general nature rather than an analysis specific to the Veteran's case.  The Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Unlike the above VA examination report, the private opinion failed to consider or discuss the significance of the Veteran's normal audiometric findings at separation, or the Veteran's denial of hearing loss at separation.  The November 2013 private opinion also did not reconcile or explain the diagnosis of mixed hearing loss contained in the record.  For these reasons, the Board finds the August 2013 VA examination report of significantly greater probative value.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic diseases, such as organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was "noted" during service.  Rather, the audiometric examination was normal at separation and he denied a history of eharing loss at that time.  

As outlined above, the medical evidence first shows hearing loss until multiple decades after the Veteran's separation from service.  He did not have a hearing loss on separation from service and, indeed, he explicitly denied hearing loss on separation from service.  There is no demonstrable hearing loss disability until decades after separation from service.  Furthermore, he did not have characteristic manifestations of the pathology during that time frame.  Rather, when tested, the findings were normal and he denied pertinent pathology.  Therefore, the evidence is against a finding of continuity of symptomatology for hearing loss dating back to service.

In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure and his explicit denial of hearing loss at that time, the Board finds that lay reports of continuity of symptomatology are not credible.  

As to the Veteran's general contentions that his hearing loss disability was incurred in or was otherwise related to his service, the Board has consider his lay opinion and that of the private audiologist.  However, the Board finds that the opinion of the August 2013 VA audiologist to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals during service.  Furthermore, the opinion regarding a delayed onset is remarkable in the lack of a factual foundation to support such conclusion.  As such, the Board is of the opinion that the VA medical opinion ultimately outweighs the positive opinions as to etiology.  

In summary, the Board finds the August 2013 VA examination report of significantly greater probative value than the November 2013 private audiologist's report and the lay opinions of record.  The Veteran explicitly denied a history of hearing loss prior to separation from service and audiometric findings at that time were normal.  The Veteran reported onset of hearing loss symptoms multiple years after separation from service.  To the extent that his contentions can be read as implicitly raising a continuity of decreased hearing acuity from service, due to his normal audiogram on separation, the Board affords the VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus:

The Veteran contends that his tinnitus disability was incurred during service.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this case, there is evidence of in-service acoustic exposure and several credible reports of onset and continuity of symptomatology from service.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


